The Chancellor
said, that from the frequent applications of this kind it was evident that many members of the profession had misapprehended the practice of the court in this respect, and were acting under an erroneous impression as to the meaning and intent of the 119th rule. That papers filed and remaining in the office of either of the clerks of this court were as much before the chancellor, for all the purposes of an appeal, as if they were actually transferred to the office of the ■ register or assist ant register. That upon an appeal from an order or decree of a vice chancellor, it was not necessary to obtain any order for the transfer of the papers, except in those cases where an actual inspection of some exhibit, or other original paper on file, would be necessary at the hearing; or where there were some other special circumstances which would render it. necessary or proper that the original papers ' should be actually in court upon the argument of the cause. That the object of the latter part of the 119th rule was to provide for the transfer of the necessary papers from one office to another, in such special cases. That in ordinary cases the original pleadings and papers were not wanted for the use of *557the chancellor; as the appellant was in all cases' required to furnish the court, upon the hearing, with copies of such pleadings and papers. That where an actual transfer of the papers was proper, the party applying for an order for that purpose, should state in his affidavit the particular reasons which rendered a removal of such papers necessary.
The chancellor further said, that upon the hearing of an appeal it was proper for the appellant’s counsel, in addition to the papers required to be furnished by the 93d rule, to deliver to the court a copy of the notice of appeal; to enable the court to understand the nature and extent of such appeal.